Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to claims filed on 06/07/22.
3.	Claims 3-17 are under examination.
4.	Claims 3-6 & 8-9 are amended.
5.	Claims 1-2 are canceled.

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Scott D. Malpede (Reg. No. 32, 533) on 06/14/22.
8.	The claims (3-4 & 8-15) are amended as follow:
3.         (Currently Amended)  A communication apparatus that performs wireless communication using a channel of a plurality of channels, comprising:  
at least one memory including instructions; and
at least one processor to execute the instructions, with the instructions being executed to:  
 obtain information of a channel with a possibility of interference in wireless communication that is output based on position information of the communication apparatus, position information of a source of a radio wave which has a possibility of interference in the wireless communication, and time information; 
 select, based on the obtained channel information, a channel to be used in the wireless communication, 
wherein it is determined whether a channel corresponding to the obtained channel information is the same channel as a currently selected channel, and is changed to a channel other than the channel corresponding to the obtained channel information if the channel corresponding to the obtained channel information is the same channel as the currently selected channel, and
wherein if communication is being performed, it is determined  after the communication whether the channel corresponding to the obtained channel information is the same channel as the currently selected channel. 
4.         (Currently Amended)  The apparatus according to claim 3, wherein after communication is started in the selected channel , interference in the channel is monitored, a training request, in which a position of the communication apparatus, a position of a closest source of an interference wave, and a current time are included as input data and an interfered channel receiving the interference is set as supervised data, is transmitted to an external apparatus having a learning function in a case in which the interference is detected, an updated trained model corresponding to the training request is received from the external apparatus, and the updated trained model that has been received is used as the trained model.
8.         (Currently Amended)  A communication system comprising:
a wireless communication apparatus configured to perform wireless communication as a master station in a wireless LAN;
at least one memory including instructions; and
at least one processor to execute the instructions, with the instructions being executed to: 
 generate a trained model for estimating an output; and
 perform estimation by using the trained model,
wherein the  trained model is generated by using, as input data, position information, position information of a source of an interference wave, a time, a target channel, and information indicating presence/absence of interference wave, using, as supervised data, information of a channel in which the interference wave has been generated, and optimizing a training model so as to minimize a shift between the supervised data and information of a channel in which the interference wave is generated that has been estimated from the input data, and
 the information of the channel in which the interference wave is generated is estimated by using, as the input data, position information of the wireless communication apparatus, position information of a closest source of the interference wave to the wireless communication apparatus, and the time.
9.          (Currently Amended)  The system according to claim 8, wherein the instructions are further executed to: 
 determine a setting channel to be used, based on the information of the channel in which the interference wave that has been estimated is generated; 
 detect an interference wave in a channel used in the wireless communication; and
control the setting channel based on the interference wave detected .
10.         (Currently Amended)  The system according to claim 9, wherein  the setting channel is determined so as not to use the channel in which the interference wave that has been estimated is generated 
11.         (Currently Amended)  The system according to claim 9, wherein in a case in which a specific channel has been selected and the specific channel is the same channel as the channel in which the interference wave that has been estimated is generated,  the setting channel is changed to a channel which is different from the specific channel.
12.         (Currently Amended)  The system according to claim 9, wherein  the information of the channel in which the interference wave is generated is obtained by periodically performing estimation  after the channel to be used has been determined, and changes the setting channel in a case in which the channel in which the interference wave is generated is the same channel as a current setting channel.
13.        (Currently Amended)  The system according to claim 11, wherein in a case in which the wireless communication is being performed,  the setting channel is changed after the wireless communication has ended.
14.        (Currently Amended)  The system according to claim 9, wherein the setting channel is changed in a case in which is detected.
15.         (Currently Amended)  The system according to claim 9, wherein any one of the frequency bands among a first frequency band and a second frequency band which includes a specific frequency band can be set as a frequency band to be used in communication by the wireless communication apparatus, and information of the channel in which the interference wave is generated is estimated and obtained  in a case in which the second frequency band is set.

Response to Arguments
9.	Applicant amendment filed on 06/07/22, with regarding to 103 rejection (Claims 3-17) has been fully considered and is persuasive. Therefore, the 103 rejection is withdrawn.
10.	Applicant amendment filed on 06/07/22, with regarding to specification objection (Title) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn.
11.	Applicant amendment filed on 06/07/22and examiner , with regards to a claim interpretation under a 112, 6th paragraph rejection  (Claims 1 & 8-9) has been fully considered and is persuasive. Therefore, claims 8 & 11-12 are interpreted under a broadest reasonable interpretation.



Allowable Subject Matter
12.	Claims 3-17 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Xue et al. 2021/0219283 A1 (Title: Autonomous Sidelink over unlicensed band) (See abstract, Para. 0007-0008 & 0040-0041).
B.	Lee et al. 2020/0351959 A1 (Title: Identification of control information for sidelink management) (See abstract, Para. 0214 & 0239).
C.	Bharadwaj et al. 2020/0229205 A1 (Title: Resource reservation techniques for wireless communications) (See abstract, Para. 0005-0006 & 0012-0017).

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469